Exhibit 10.2

WARRANT

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

PROVECTUS PHARMACEUTICALS, INC.

COMMON STOCK PURCHASE WARRANT

1. Issuance; Certain Definitions. In consideration of good and valuable
consideration as of February 22, 2013, the receipt of which is hereby
acknowledged by PROVECTUS PHARMACEUTICALS, INC., a Nevada corporation (the
“Company”),                      or registered assigns (the “Holder”) is hereby
granted the right to purchase at any time until 5:00 p.m., New York City time,
on February 22, 2018,                      (            ) fully paid and
nonassessable shares of the Company’s Common Stock, $.001 par value per share
(the “Common Stock”), at an initial exercise price per share (the “Exercise
Price”) of $1.00 per share, subject to further adjustment as set forth herein.
This Warrant is being issued pursuant to that certain Purchase Agreement and
Registration Rights Agreement, each by and among the Company and the Holder, and
each of even date herewith. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in that certain Securities Purchase
Agreement (the “Purchase Agreement”), dated February 22, 2013, among the Company
and the purchasers signatory thereto.

2. Exercise of Warrants.

2.1 Method of Exercise.

 

  (a)

This Warrant is exercisable in whole or in part at any time and from time to
time. Such exercise shall be effectuated by submitting to the Company (either by
delivery to the Company or by facsimile transmission as provided in Section 8
hereof) a completed and duly executed Notice of Exercise (substantially in the
form attached to this Warrant) as provided in this paragraph. The date such
Notice of Exercise is faxed to the Company shall be the “Exercise Date,”
provided that the Holder of this Warrant tenders this Warrant Certificate to the
Company within five (5) business days thereafter. The Notice of Exercise shall
be executed by the Holder of this Warrant and shall indicate the number of
shares then being purchased pursuant to such exercise. Upon surrender of this
Warrant Certificate, together with appropriate payment of the Exercise Price for
the shares of Common Stock purchased, Warrant Shares shall be deemed to have
been issued, and Holder or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes. Warrant Shares purchased hereunder shall be transmitted by the
Transfer Agent to the Holder by crediting the account of the

 

1



--------------------------------------------------------------------------------

  Holder’s prime broker with The Depository Trust Company through its Deposit or
Withdrawal at Custodian system (“DWAC”) if the Company is then a participant in
such system and either (A) there is an effective registration statement
permitting the issuance of the Warrant Shares to or resale of the Warrant Shares
by the Holder or (B) the shares are eligible for resale by the Holder without
volume or manner-of-sale limitations pursuant to Rule 144, and otherwise by
physical delivery to the address specified by the Holder in the Notice of
Exercise by the date that is three (3) Trading Days after the the delivery to
the Company of the Notice of Exercise (such date, the “Warrant Share Delivery
Date”). The Exercise Price may be paid in a “cashless” or “cash” exercise or a
combination thereof pursuant to Section 2.1(b) and/or Section 2.1(c) below. If
the Company fails for any reason to deliver to the Holder the Warrant Shares
subject to a Notice of Exercise by the Warrant Share Delivery Date, the Company
shall pay to the Holder, in cash, as liquidated damages and not as a penalty,
for each $1,000 of Warrant Shares subject to such exercise (based on the VWAP of
the Common Stock on the date of the applicable Notice of Exercise), $10 per
Trading Day (increasing to $20 per Trading Day on the fifth Trading Day after
such liquidated damages begin to accrue) for each Trading Day after such Warrant
Share Delivery Date until such Warrant Shares are delivered or Holder rescinds
such exercise.

 

  (b) If the Notice of Exercise form elects a “cashless” exercise, the Holder
shall thereby be entitled to receive a number of shares of Common Stock equal to
(x) the excess of the Current Market Value (as defined below) over the total
cash exercise price of the portion of the Warrant then being exercised, divided
by (y) the Market Price of the Common Stock as of the trading day immediately
prior to the Exercise Date. For the purposes of this Warrant, the terms
(Q) “Current Market Value” shall be an amount equal to the Market Price of the
Common Stock as of the trading day immediately prior to the Exercise Date,
multiplied by the number of shares of Common Stock specified in such Notice of
Exercise Form, and (R) “Market Price of the Common Stock” shall be the closing
price of the Common Stock as reported by the OTC Bulletin Board, or if listed on
a national securities exchange or quoted on an automated quotation service, such
national securities exchange or automated quotation service, for the relevant
date. If the Common Stock is not then listed on a national stock exchange or
quoted on the OTC Bulletin Board or such other quotation system or association,
the fair market value of one share of Common Stock as of the date of
determination, as determined in good faith by the Board of Directors of the
Company and the Holder. If the Common Stock is not then listed on a national
securities exchange, the OTC Bulletin Board or such other quotation system or
association, the Board of Directors of the Company shall respond promptly, in
writing, to an inquiry by the Holder prior to the exercise hereunder as to the
fair market value of a share of Common Stock as determined by the Board of
Directors of the Company. In the event that the Board of Directors of the
Company and the Holder are unable to agree upon the fair market value, the
Company and the Holder shall jointly select an appraiser, who is experienced in
such matters. The decision of such appraiser shall be final and conclusive, and
the cost of such appraiser shall be borne equally by the Company and the Holder.
Such adjustment shall be made successively whenever such a payment date is
fixed.

 

2



--------------------------------------------------------------------------------

  (c) If the Notice of Exercise form elects a “cash” exercise, the Exercise
Price per share of Common Stock for the shares then being exercised shall be
payable in cash or by certified or official bank check.

 

  (d) The Holder shall be deemed to be the holder of the shares issuable to it
in accordance with the provisions of this Section 2.1 on the Exercise Date.

 

  (e) If the Company fails to cause the Transfer Agent to transmit to the Holder
the Warrant Shares pursuant to Section 2.1(a) by the Warrant Share Delivery
Date, then the Holder will have the right to rescind such exercise.

 

  (f) In addition to any other rights available to the Holder, if the Company
fails to cause the Transfer Agent to transmit to the Holder the Warrant Shares
pursuant to an exercise on or before the Warrant Share Delivery Date, and if
after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) or the Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder the
amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue times (2) the price at which the sell order giving rise to
such purchase obligation was executed, and (B) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored (in which case such exercise
shall be deemed rescinded) or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

  (g)

Issuance of Warrant Shares shall be made without charge to the Holder for any
issue or transfer tax or other incidental expense in respect of the issuance of
Warrant Shares, all of which taxes and expenses shall be paid by the Company,
and such Warrant Shares shall be issued in the name of the Holder or in such
name or names

 

3



--------------------------------------------------------------------------------

  as may be directed by the Holder; provided, however, that in the event that
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto. The Company shall pay all Transfer
Agent fees required for same-day processing of any Notice of Exercise.

2.2 Limitation on Exercise. Notwithstanding anything in this Warrant or the
Securities Purchase Agreement to the contrary, the Holder shall not be entitled
to exercise this Warrant, and the Company shall not have the obligation to issue
shares upon such exercise of all or any portion of this Warrant to the extent
that, after such exercise the Holder (together with the Holder’s affiliates)
would beneficially own in excess of 4.99% (the “Ownership Limitation
Percentage”) of the number of shares of the Common Stock outstanding immediately
after giving effect to such exercise. For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Holder (together
with the Holder’s affiliates) shall include the number of shares of Common Stock
issuable upon exercise of the Warrants for which determination is being made
under this Section 2.2, but shall exclude the number of shares of Common Stock
issuable upon (A) conversion of the remaining unexercised shares under this
Warrant beneficially owned by the Holder and its affiliates and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company. Except as set forth in the preceding sentence, for purposes of this
Warrant, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended and Regulation
13d-3 thereunder. By written notice to the Company, the Holder may increase or
decrease the Ownership Limitation Percentage to any percentage not in excess of
9.99% as specified in such notice; provided that any such increase will not be
effective until the 61st day after such notice is delivered to the Company and
any such increase or decrease will apply only to the requesting. The Holder, by
its acceptance of this Warrant, further agrees that if the Holder transfers or
assigns any of the Warrants, such assignment shall be made subject to the
transferee’s or assignee’s specific agreement to be bound by the provisions of
this Section 2.2 as if such transferee or assignee were the original Holder
hereof.

3. Reservation of Shares. The Company hereby agrees that at all times during the
term of this Warrant there shall be reserved for issuance upon exercise of this
Warrant such number of shares of its Common Stock as shall be required for
issuance upon exercise of this Warrant (the “Warrant Shares”). The Company
agrees that all Warrant Shares issued upon due exercise of the Warrant shall be,
at the time of delivery of the certificates for such Warrant Shares, duly
authorized, validly issued, fully paid and non-assessable shares of Common Stock
of the Company.

4. Mutilation or Loss of Warrant. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver a duplicate
Warrant and any such lost, stolen, destroyed or mutilated Warrant shall
thereupon become void.

5. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a stockholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.

 

4



--------------------------------------------------------------------------------

6. Protection Against Dilution and Other Adjustments.

6.1 Adjustment Mechanism. If an adjustment of the Exercise Price is required
pursuant to Sections 6.2, 6.3, or 6.4 the Holder shall be entitled to purchase
such number of additional shares of Common Stock as will cause (i) the total
number of shares of Common Stock Holder is entitled to purchase pursuant to this
Warrant, multiplied by (ii) the adjusted Exercise Price per share, to equal
(iii) the dollar amount of the total number of shares of Common Stock Holder is
entitled to purchase before adjustment multiplied by the total Exercise Price
immediately before adjustment.

6.2 Dividends; Distributions. If the Company shall, at any time or from time to
time while this Warrant is outstanding, pay a dividend or make a distribution on
its Common Stock in shares of Common Stock, subdivide its outstanding shares of
Common Stock into a greater number of shares or combine its outstanding shares
of Common Stock into a smaller number of shares or issue by reclassification of
its outstanding shares of Common Stock any shares of its capital stock
(including any such reclassification in connection with a consolidation or
merger in which the Company is the continuing corporation), then (i) the
Exercise Price in effect immediately prior to the date on which such change
shall become effective shall be adjusted by multiplying such Exercise Price by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such change and the denominator of which shall
be the number of shares of Common Stock outstanding immediately after giving
effect to such change and (ii) the number of Warrant Shares purchasable upon
exercise of this Warrant shall be adjusted by multiplying the number of Warrant
Shares purchasable upon exercise of this Warrant immediately prior to the date
on which such change shall become effective by a fraction, the numerator of
which is shall be the Exercise Price in effect immediately prior to the date on
which such change shall become effective and the denominator of which shall be
the Exercise Price in effect immediately after giving effect to such change,
calculated in accordance with clause (i) above. Such adjustments shall be made
successively whenever any event listed above shall occur.

6.3. Reorganization; Reclassification; Merger; Consolidation. If, at any time
while this Warrant is outstanding, (i) the Company, directly or indirectly, in
one or more related transactions effects any merger or consolidation of the
Company with or into another Person, (ii) the Company, directly or indirectly,
effects any sale, lease, license, assignment, transfer, conveyance or other
disposition of all or substantially all of its assets in one or a series of
related transactions, (iii) any, direct or indirect, purchase offer, tender
offer or exchange offer (whether by the Company or another Person) is completed
pursuant to which holders of Common Stock are permitted to sell, tender or
exchange their shares for other securities, cash or property and has been
accepted by the holders of 50% or more of the outstanding Common Stock, (iv) the
Company, directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property, or (v) the
Company, directly or indirectly, in one or more related transactions consummates
a stock or share purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person or group of Persons

 

5



--------------------------------------------------------------------------------

whereby such other Person or group acquires more than 50% of the outstanding
shares of Common Stock (not including any shares of Common Stock held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock or share purchase
agreement or other business combination) (each a “Fundamental Transaction”),
then, upon any subsequent exercise of this Warrant, the Holder shall have the
right to receive, for each Warrant Share that would have been issuable upon such
exercise immediately prior to the occurrence of such Fundamental Transaction, at
the option of the Holder (without regard to any limitation in Section 2.2 on the
exercise of this Warrant), the number of shares of Common Stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and any additional consideration (the “Alternate Consideration”) receivable as a
result of such Fundamental Transaction by a holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
Fundamental Transaction (without regard to any limitation in Section 2.2 on the
exercise of this Warrant). For purposes of any such exercise, the determination
of the Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Warrant and
the other Transaction Documents in accordance with the provisions of this
Section 6.3 pursuant to written agreements in form and substance reasonably
satisfactory to the Holder and approved by the Holder (without unreasonable
delay) prior to such Fundamental Transaction and shall, at the option of the
Holder, deliver to the Holder in exchange for this Warrant a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Warrant which is exercisable for a corresponding number of
shares of capital stock of such Successor Entity (or its parent entity)
equivalent to the shares of Common Stock acquirable and receivable upon exercise
of this Warrant (without regard to any limitations on the exercise of this
Warrant) prior to such Fundamental Transaction, and with an exercise price which
applies the exercise price hereunder to such shares of capital stock (but taking
into account the relative value of the shares of Common Stock pursuant to such
Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such exercise price being for the purpose
of protecting the economic value of this Warrant immediately prior to the
consummation of such Fundamental Transaction), and which is reasonably
satisfactory in form and substance to the Holder. Upon the occurrence of any
such Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Warrant and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein.

6.4 Distributions to Holders of Common Stock. In case the Company shall fix a
payment date for the making of a distribution to all holders of Common Stock
(including any such

 

6



--------------------------------------------------------------------------------

distribution made in connection with a consolidation or merger in which the
Company is the continuing corporation) of evidences of indebtedness or assets
(other than cash dividends or cash distributions payable out of consolidated
earnings or earned surplus or dividends or distributions referred to in
Section 6.2, or subscription rights or warrants), the Exercise Price to be in
effect after such payment date shall be determined by multiplying the Exercise
Price in effect immediately prior to such payment date by a fraction, the
numerator of which shall be the total number of shares of Common Stock
outstanding multiplied by the Current Market Value per share of Common Stock
immediately prior to such payment date, less the fair market value (as
determined by the Company’s Board of Directors in good faith) of said assets or
evidences of indebtedness so distributed, or of such subscription rights or
warrants, and the denominator of which shall be the total number of shares of
Common Stock outstanding multiplied by such Current Market Value per share of
Common Stock immediately prior to such payment date.

6.5 Adjustment for Dilutive Issues.

 

  (a) Special Definitions. For purposes of Section 6.5, the following
definitions shall apply:

 

  (i) “Option” shall mean rights, options or warrants to subscribe for, purchase
or otherwise acquire Common Stock or Convertible Securities.

 

  (ii) “8% Convertible Preferred Stock” shall mean shares of 8% Convertible
Preferred Stock, par value $.001 per share, convertible into Common Stock, with
such terms as described in the Certificate of Designation filed by the Company
on March 5, 2010, as may be amended from time to time (the “Certificate of
Designation”).

 

  (iii) “Convertible Securities” shall mean any evidences of indebtedness,
shares or other securities directly or indirectly convertible into or
exchangeable for Common Stock, but excluding Options.

 

  (iv) “Original Issue Date” shall mean the date that the first share of 8%
Convertible Preferred Stock is issued.

 

  (v) “Additional Shares of Common Stock” shall mean all shares of Common Stock
issued (or, pursuant to Section 6.5(b), deemed to be issued) by the Company
after the Original Issue Date, other than (1) the following shares of Common
Stock and 8% Convertible Preferred Stock and (2) shares of Common Stock deemed
issued pursuant to the following Options and Convertible Securities (clauses
(1) and (2), collectively, “Exempted Securities”):

 

  (A) shares of 8% Convertible Preferred Stock issued by the Company or shares
of Common Stock, Options or Convertible Securities issued as a dividend or
distribution on the 8% Convertible Preferred Stock;

 

  (B) shares of Common Stock, Options or Convertible Securities issued by reason
of a dividend, stock split, split-up or other distribution on shares of Common
Stock that is covered by Sections 6.2, 6.3 or 6.4;

 

7



--------------------------------------------------------------------------------

  (C) shares of Common Stock or Convertible Securities actually issued upon the
exercise of Options or shares of Common Stock actually issued upon the
conversion or exchange of Convertible Securities, in each case provided such
issuance is pursuant to the terms of such Option or Convertible Security;

 

  (D) shares of Common Stock, Options or Convertible Securities issued pursuant
to the acquisition of another corporation by the Company by merger, purchase of
substantially all of the assets or other reorganization or to a joint venture
agreement, provided, that such issuances are approved by the Board of Directors
of the Company; or

 

  (E) shares of Common Stock, Options or Convertible Securities issued in
connection with sponsored research, collaboration, technology license,
development, OEM, marketing or other similar agreements or strategic
partnerships approved by the Board of Directors of the Company.

 

  (b) Deemed Issue of Additional Shares of Common Stock.

 

  (i) If the Company at any time or from time to time after the Original Issue
Date shall issue any Options (excluding Options which are themselves Exempted
Securities) or shall fix a record date for the determination of holders of any
class of securities entitled to receive any such Options, then the maximum
number of shares of Common Stock (as set forth in the instrument relating
thereto, assuming the satisfaction of any conditions to exercisability but
without regard to any provision contained therein for a subsequent adjustment of
such number) issuable upon the exercise of such Options shall be deemed to be
Additional Shares of Common Stock issued as of the time of such issue or, in
case such a record date shall have been fixed, as of the close of business on
such record date.

 

  (ii)

If the terms of any Option, the issuance of which resulted in an adjustment to
the Exercise Price pursuant to the terms of Section 6.5(c) are revised as a
result of an amendment to such terms or any other adjustment pursuant to the
provisions of such Option (but excluding automatic adjustments to such terms
pursuant to anti-dilution or similar provisions of such Option) to provide for
either (1) any increase in the number of shares of Common Stock issuable upon
the exercise of any such Option or (2) any decrease in the consideration payable
to the Company upon such exercise, then, effective upon such increase or
decrease becoming effective, the Exercise Price computed upon the original issue
of such Option or Convertible Security (or upon the occurrence of a record date
with respect thereto) shall be readjusted to such Exercise Price as would have
obtained had such revised terms been in effect upon the original date of
issuance of such

 

8



--------------------------------------------------------------------------------

  Option. Notwithstanding the foregoing, no readjustment pursuant to this
Section 6.5(b)(ii) shall have the effect of increasing the Exercise Price to an
amount which exceeds the lower of (i) the Exercise Price in effect immediately
prior to the original adjustment made as a result of the issuance of such
Option, or (ii) the Exercise Price that would have resulted from any issuances
of Additional Shares of Common Stock (other than deemed issuances of Additional
Shares of Common Stock as a result of the issuance of such Option) between the
original adjustment date and such readjustment date.

 

  (iii) If the terms of any Option (excluding Options which are themselves
Exempted Securities), the issuance of which did not result in an adjustment to
the Exercise Price pursuant to the terms of Section 6.5(c) (either because the
consideration per share (determined pursuant to Section 6.5(d)) of the
Additional Shares of Common Stock subject thereto was equal to or greater than
the Exercise Price then in effect, or because such Option was issued before the
Original Issue Date), are revised after the Original Issue Date as a result of
an amendment to such terms or any other adjustment pursuant to the provisions of
such Option o (but excluding automatic adjustments to such terms pursuant to
anti-dilution or similar provisions of such Option) to provide for either
(1) any increase in the number of shares of Common Stock issuable upon the
exercise, conversion or exchange of any such Option or (2) any decrease in the
consideration payable to the Company upon such exercise, then such Option, as so
amended or adjusted, and the Additional Shares of Common Stock subject thereto
(determined in the manner provided in Section 6.5(b)(i)) shall be deemed to have
been issued effective upon such increase or decrease becoming effective.

 

  (iv) If the number of shares of Common Stock issuable upon the exercise of any
Option, or the consideration payable to the Company upon such exercise, is
calculable at the time such Option is issued or amended but is subject to
adjustment based upon subsequent events, any adjustment to the Exercise Price
provided for in this Section 6.5(b) shall be effected at the time of such
issuance or amendment based on such number of shares or amount of consideration
without regard to any provisions for subsequent adjustments (and any subsequent
adjustments shall be treated as provided in clauses (2) and (3) of this
Section 6.5(b)). If the number of shares of Common Stock issuable upon the
exercise of any Option, or the consideration payable to the Company upon such
exercise, cannot be calculated at all at the time such Option is issued or
amended, any adjustment to the Exercise Price that would result under the terms
of this Section 6.5(b) at the time of such issuance or amendment shall instead
be effected at the time such number of shares and/or amount of consideration is
first calculable (even if subject to subsequent adjustments), assuming for
purposes of calculating such adjustment to the Exercise Price that such issuance
or amendment took place at the time such calculation can first be made.

 

  (c)

Adjustment of Exercise Price Upon Issuance of Additional Shares of Common Stock.
In the event the Company shall at any time after the Original Issue Date and
prior to

 

9



--------------------------------------------------------------------------------

  the date that is five years after the Original Issue Date issue Options that
results in a deemed issuance pursuant to Section 6.5(b),without consideration or
for a consideration per share less than the applicable Exercise Price in effect
immediately prior to such issue, then the Exercise Price shall be reduced,
concurrently with such issue, to the consideration per share received by the
Company for such deemed issue; provided that if such deemed issuance was without
consideration, then the Company shall be deemed to have received an aggregate of
$.001 of consideration for all such Additional Shares of Common Stock deemed to
be issued and the number of Warrant Shares issuable hereunder shall be increased
such that the aggregate Exercise Price payable hereunder, after taking into
account the decrease in the Exercise Price, shall be equal to the aggregate
Exercise Price prior to such adjustment.

 

  (d) Determination of Consideration. For purposes of this Section 6.5(d), the
consideration received by the Company for the issue of any Additional Shares of
Common Stock shall be computed as follows:

 

  (i) Cash and Property. Such consideration shall:

 

  (A) insofar as it consists of cash, be computed at the aggregate amount of
cash received by the Company, excluding amounts paid or payable for accrued
interest;

 

  (B) insofar as it consists of property other than cash, be computed at the
fair market value thereof at the time of such issue, as determined in good faith
by the Board of Directors of the Company; and

 

  (C) in the event Additional Shares of Common Stock are issued together with
other shares or securities or other assets of the Company for consideration
which covers both, be the proportion of such consideration so received, computed
as provided in clauses (A) and (B) above, as determined in good faith by the
Board of Directors of the Company.

 

  (ii) Options and Convertible Securities. The consideration per share received
by the Company for Additional Shares of Common Stock deemed to have been issued
pursuant to Section 6.5(b), relating to Options, shall be determined by
dividing:

 

  (A) the total amount, if any, received or receivable by the Company as
consideration for the issue of such Options, plus the minimum aggregate amount
of additional consideration (as set forth in the instruments relating thereto,
without regard to any provision contained therein for a subsequent adjustment of
such consideration) payable to the Company upon the exercise of such Options, by

 

  (B) the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options.

 

  (e) Multiple Closing Dates. In the event the Company shall issue on more than
one date Additional Shares of Common Stock that are a part of one transaction or
a series of related transactions and that would result in an adjustment to the
Exercise Price pursuant to the terms of Section 6.5(c), then, upon the final
such issuance, the Exercise Price shall be readjusted to give effect to all such
issuances as if they occurred on the date of the first such issuance (and
without giving effect to any additional adjustments as a result of any such
subsequent issuances within such period).

 

10



--------------------------------------------------------------------------------

6.6 Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 6.2 above, if at any time the Company grants, issues or sells any Common
Stock Equivalents or rights to purchase stock, warrants, securities or other
property pro rata to the record holders of any class of shares of Common Stock
(the “Purchase Rights”), then the Holder will be entitled to acquire, upon the
terms applicable to such Purchase Rights, the aggregate Purchase Rights which
the Holder could have acquired if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant (without regard
to any limitations on exercise hereof, including without limitation, the
Ownership Limitation Percentage) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Holder’s right to participate in any
such Purchase Right would result in the Holder exceeding the Ownership
Limitation Percentage, then the Holder shall not be entitled to participate in
such Purchase Right to such extent (or beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Ownership Limitation Percentage).

7. Transfer to Comply with the Securities Act; Registration Rights.

7.1 Transfer. This Warrant has not been registered under the Securities Act of
1933, as amended, (the “Act”) and has been issued to the Holder for investment
and not with a view to the distribution of either the Warrant or the Warrant
Shares. Except for transfers to officers, employees and affiliates of the
Holder, neither this Warrant nor any of the Warrant Shares or any other security
issued or issuable upon exercise of this Warrant may be sold, transferred,
pledged or hypothecated in the absence of an effective registration statement
under the Act relating to such security or an opinion of counsel satisfactory to
the Company that registration is not required under the Act. Each certificate
for the Warrant, the Warrant Shares and any other security issued or issuable
upon exercise of this Warrant shall contain a legend on the face thereof, in
form and substance satisfactory to counsel for the Company, setting forth the
restrictions on transfer contained in this Section.

7.2 Registration Rights. The Holder and any assignee or transferee of the Holder
shall have registration rights as specified in the Registration Rights
Agreement.

 

11



--------------------------------------------------------------------------------

8. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, sent by
facsimile transmission or sent by certified, registered or express mail, postage
pre-paid. Any such notice shall be deemed given when so delivered personally,
telegraphed, telexed or sent by facsimile transmission, or, if mailed, four days
after the date of deposit in the United States mails, as follows:

If to the Company, to:

PROVECTUS PHARMACEUTICALS, INC.

7327 Oak Ridge Highway, Suite A

Knoxville, TN 37931

Attention: Peter R. Culpepper

Telephone No.: (865) 769-4011

Telecopier No.: (865) 769-4013

with a copy to:

Tonya Mitchem Grindon

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

211 Commerce Street

Suite 800

Nashville, Tennessee 37201

Telephone No.: (615) 726-5607

Telecopier No.: (615) 744-5607

If to the Holder, to:

Such address or addresses set forth beside such Holder’s name on the signature
pages to the Securities Purchase Agreement.

Any party may give notice in accordance with this Section to designate to
another address or person for receipt of notices hereunder.

9. Supplements and Amendments; Whole Agreement. This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties hereto. This
Warrant contains the full understanding of the parties with respect to the
subject matter hereof and thereof and there are no representations, warranties,
agreements or understandings other than expressly contained herein and therein.

10. Governing Law. This Warrant shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the choice of law principles thereof. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Warrant and the transactions contemplated
hereby. Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Warrant. Each of

 

12



--------------------------------------------------------------------------------

the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such court.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

11. Jury Trial Waiver. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS THAT
COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

12. Counterparts. This Warrant may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.

13. Descriptive Headings. Descriptive headings of the several Sections of this
Warrant are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date set
forth above.

 

PROVECTUS PHARMACEUTICALS, INC. By:  

 

Name:   Peter R. Culpepper Title:   Chief Financial Officer

 

14



--------------------------------------------------------------------------------

PROVECTUS PHARMACEUTICALS, INC.

Exercise Form

(To be executed by the Holder to purchase

Common Stock pursuant to the Warrant)

The undersigned holder of the attached Warrant hereby irrevocably elects to
exercise purchase rights represented by such Warrant for, and to purchase,
            shares of Common Stock of PROVECTUS PHARMACEUTICALS, INC., a Nevada
corporation.

The undersigned herewith tenders payment for those shares in the following
manner (please check type, or types, of payment and, if checking both types,
indicate the portion of the Exercise Price to be paid by each type of payment):

         Exercise for Cash

         Cashless Exercise

The undersigned requests that (1) a certificate for the shares be issued in the
name of the undersigned and (2) if such number of shares is not all of the
shares purchasable under this Warrant, that a new Warrant of like tenor for the
balance of the remaining shares purchasable under this Warrant be issued.

 

Date:  

 

  

 

     Signature